Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-12 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical phase modulator comprising: a substrate; a waveguide mounted to the substrate and extending along a path of the substrate, the waveguide having a first series of phase shift units distributed along the waveguide, each phase shift unit having two Bragg gratings being spaced apart from one another along the path and a cavity between the two spaced-apart Bragg gratings;  a modulation circuit configured for driving   at least two of the phase shift units of the first series   in phase with one another in accordance with a modulation signal; in combination with the other recited limitations in the claim. 
Claims 2-12 are allowable as dependent upon claim 1.
Claims 13-20 are allowed. 
Independent claim 13 is allowed because the prior art does not teach or suggest an   optical modulator comprising: a substrate; a waveguide extending along the substrate, the waveguide having an input portion leading to first and second arm portions connected in parallel to one another and each extending along a respective path, the first and second arm portions combining to one another into at least one output portion, the first arm portion having a first series of phase shift units distributed therealong, each phase shift unit having two Bragg gratings which are spaced apart from one another along the path and a cavity between the two spaced-apart Bragg gratings;  a modulation circuit; in combination with the other recited limitations in the claim. 
Claims 14-20 are allowable as dependent upon claim 13.
Prior art reference Bedard et al. (Dual phase-shift Bragg grating silicon photonic modulator operating up to 60 Gb/s, Optics Express, V. 24, N. 3, 2016; “Bedard”) is the closest prior art of record in this application. However, Bedard fails to phase shift units in phase with another another limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883